Citation Nr: 0614974	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-00 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of medial meniscectomy with chondromalacia, left 
knee.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis, left knee.

3.  Entitlement to a compensable rating for residuals of 
tympanoplasty, left  ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The RO initially denied the veteran's claim for an increased 
rating for his left knee disability.  By decision dated in 
June 2003, the disability rating was increased to 20 percent, 
effective for the entire time on appeal.  

A rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 20 percent remains in appellate 
status.  

Finally, in that same June 2003 rating decision, the RO 
assigned a separate 10 percent evaluation for arthritis of 
the left knee.  The Board has considered the two issues 
related to the veteran's left knee disability as distinct 
claims, and are so identified on the Title Page.


FINDINGS OF FACT

1.  Subjective complaints of the veteran's left knee 
disability include pain, stiffness, and instability; 
objective evidence reflects slight limitation of motion.  

2.  There is no evidence of more than moderate recurrent 
subluxation or lateral instability of the left knee.  
Ankylosis is not shown.  The level of limitation of motion of 
the left knee does not support a higher rating.

3.  X-ray evidence shows arthritis of the veteran's left 
knee, which is separately service-connected.  

4.  The veteran is in receipt of the maximum schedular 
evaluation for a left ear tympanoplasty, and this disability 
is not shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of medial meniscectomy with chondromalacia, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 
5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
arthritis, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 5010, 5260 
(2005).

3.  The criteria for a compensable evaluation for residuals 
of tympanoplasty, left  ear, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.84, DC 6211  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

This is precisely the situation in this instance.  The 
veteran was originally rated for medial meniscectomy with 
chondromalacia of the left knee.  Subsequently, a separate 
compensable rating was assigned for arthritis of the left 
knee with limitation of motion.

I.  Entitlement to a Rating in Excess of 20 Percent for 
Residuals of Medial Meniscectomy with Chondromalacia, Left 
Knee

In order for the veteran to receive a rating higher than 20 
percent for his left knee disability, the medical evidence 
must show any of the following:

?	ankylosis of the knee (DC 5256);
?	"severe" recurrent subluxation or lateral instability 
of the knee (DC 5257);
?	limitation of flexion of the leg to 15 degrees (DC 
5260); or
?	limitation of extension of the leg to 20 degrees (DC 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of medial meniscectomy with chondromalacia, left 
knee.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis, left knee.

3.  Entitlement to a compensable rating for residuals of 
tympanoplasty, left  ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The RO initially denied the veteran's claim for an increased 
rating for his left knee disability.  By decision dated in 
June 2003, the disability rating was increased to 20 percent, 
effective for the entire time on appeal.  

A rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 20 percent remains in appellate 
status.  

Finally, in that same June 2003 rating decision, the RO 
assigned a separate 10 percent evaluation for arthritis of 
the left knee.  The Board has considered the two issues 
related to the veteran's left knee disability as distinct 
claims, and are so identified on the Title Page.


FINDINGS OF FACT

1.  Subjective complaints of the veteran's left knee 
disability include pain, stiffness, and instability; 
objective evidence reflects slight limitation of motion.  

2.  There is no evidence of more than moderate recurrent 
subluxation or lateral instability of the left knee.  
Ankylosis is not shown.  The level of limitation of motion of 
the left knee does not support a higher rating.

3.  X-ray evidence shows arthritis of the veteran's left 
knee, which is separately service-connected.  

4.  The veteran is in receipt of the maximum schedular 
evaluation for a left ear tympanoplasty, and this disability 
is not shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of medial meniscectomy with chondromalacia, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 
5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
arthritis, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 5010, 5260 
(2005).

3.  The criteria for a compensable evaluation for residuals 
of tympanoplasty, left  ear, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.84, DC 6211  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

This is precisely the situation in this instance.  The 
veteran was originally rated for medial meniscectomy with 
chondromalacia of the left knee.  Subsequently, a separate 
compensable rating was assigned for arthritis of the left 
knee with limitation of motion.

I.  Entitlement to a Rating in Excess of 20 Percent for 
Residuals of Medial Meniscectomy with Chondromalacia, Left 
Knee

In order for the veteran to receive a rating higher than 20 
percent for his left knee disability, the medical evidence 
must show any of the following:

?	ankylosis of the knee (DC 5256);
?	"severe" recurrent subluxation or lateral instability 
of the knee (DC 5257);
?	limitation of flexion of the leg to 15 degrees (DC 
5260); or
?	limitation of extension of the leg to 20 degrees (DC 
5261).

After a review of the evidence, the Board concludes that the 
evidence does not support a higher rating at this time.

First, clinical findings do not disclose that the veteran has 
ankylosis.  Ankylosis is defined as stiffening or fixation of 
a joint.  In the May 2004 VA examination, the range of motion 
was reported from 0 to 130 degrees (with 0 to 140 degrees as 
anatomically normal).  

While slight limitation of motion is shown, there is no 
fixation or stiffening of the knee joint as evidenced by the 
level of range of motion.  Therefore, the evidence does not 
support a higher than a 20 percent evaluation based on 
ankylosis.  

Next, the evidence reflects the presence of no more than 
"moderate" recurrent subluxation or lateral instability of 
the knee.  In the May 2004 examination, the examiner 
specifically noted that there was no instability of the knee.  
Physical examination reflected no evidence of laxity.  This 
evidence is consistent with a June 2002 examination which 
showed no laxity, negative McMurray's sign, and negative 
Lachman's sign.  

Outpatient treatment records reflect complaints related to 
pain and instability of the left knee in October 2002 and 
March 2003.  While it was reported that the veteran wore a 
knee brace or used a cane, there is no indication of falls 
due to subluxation or instability.  Further, it does not 
appear that he received regular treatment for his left knee 
disability.  This evidence suggests no more than a moderate 
instability of the left knee.

Next, a 20 percent rating is the highest available under DC 
5258 and a 10 percent rating is the highest available under 
DC 5259, regardless of the level of disability.  Therefore, 
there is no basis for higher ratings under either of these 
diagnostic codes.

While higher ratings could be available under DCs 5260 and 
5261 (limitation of flexion/extension), the veteran's knee 
flexion/extension motion does not warrant higher evaluations 
under either DC 5260 or DC 5261.  Specifically, a 30 percent 
rating requires that flexion be limited to 15 degrees, but 
the veteran was able to perform flexion up to 130 degrees in 
the most recent VA examination.  

Next, in order to warrant a higher rating, extension must be 
limited to 20 degrees.  The veteran's extension was most 
recently reported at 0 degrees (anatomically normal).  Since 
a higher than 20 percent rating would require more severe 
limitation of motion, there is no basis for a higher rating 
under DCs 5260 or 5261.  

In sum, despite the veteran's ongoing complaints of pain, 
stiffness, and instability of the left knee, the medical 
evidence does not support a higher rating at this time.  
Parenthetically, the Board notes that the veteran is also 
separately compensated at a 10 percent disability level for 
arthritis, which is discussed below.

II.  Entitlement to a Rating in Excess of 10 Percent for 
Arthritis, Left Knee

In order to warrant a higher rating for arthritis of the left 
knee, the evidence must show the absence of limitation of 
motion, in addition to X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations (20 percent under DC 
5010).  

Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are applicable in rating arthritis and other musculoskeletal 
disabilities.  Section 4.40 provides that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  

Section 4.45(f) states that "[p]ain on movement, swelling, 
deformity or atrophy of disuse" as well as "[i]nstability 
of station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing" are relevant 
considerations for determination of joint disabilities.  
Incoordination and excess fatigability are also factors for 
consideration under section 4.45(d) and (e).  Section 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Limitation of motion in the affected joint 
or joints is a common manifestation of arthritis, and DC 5003 
is to be "read in conjunction with" § 4.59.  Diagnostic 
Code 5003 is "complemented by" § 4.40.  See Hicks v Brown, 
8 Vet. App. 417, 420-21 (1995).  Thus, §§ 4.40, 4.45, and 
4.59 are applicable in evaluating arthritis.  

The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
§ 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when 
pain sets in.  Hicks, 8 Vet. App. at 421.

However, the most recent VA examination report dated in May 
2004 did not indicate that there were incapacitating episodes 
of arthritis.  The examiner reported "minimal disability" 
from the veteran's left knee disability and related that the 
effect of the condition on the veteran's usual occupation was 
"just that he is slower and has more difficulty walking 
around in his office job as a computer analyst."  

This is consistent with the prior VA examination in June 2002 
where the examiner reflected that the veteran's left knee 
disability showed no ligament laxity, negative McMurray's 
sign, negative Lachman's sign, and "only very mild 
limitation on flexion and extension."

Therefore, the functional impairment described in the 
examination reports and outpatient medical evidence is 
indicative of no more than the impairment contemplated by the 
schedular disability rating of 10 percent granted for 
degenerative joint disease of the left knee under DC 5010.

III.  Entitlement to a Compensable Rating for Residuals of 
Tympanoplasty, Left  Ear

The veteran's residuals of a left ear tympanoplasty are 
currently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.87, DC 6211.  A noncompensable evaluation is the 
only, and therefore the maximum, rating available under this 
diagnostic code.  Consequently, he is not entitled to an 
increased rating regardless of the level of disability.  
Therefore, a compensable evaluation cannot be granted.

In addition, the Board has considered whether referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

The facts of this case do not show that the veteran's 
tympanoplasty residuals have resulted in marked interference 
with the veteran's employment or requires frequent periods of 
hospitalization.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

In this case, the veteran has not shown in this case is that 
his service-connected status/post tympanoplasty has resulted 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  The evidence reflects that he is 
employed full-time and does not show that his ear disability 
has any impact on his occupation.  Accordingly, referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2002, prior to the initial adjudication of his 
claims.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the December 2002 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in June 2002, July 
2003, and May 2004.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for residuals of medial meniscectomy with chondromalacia, 
left knee, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for arthritis, left knee, is denied.

The claim for entitlement to a compensable rating for 
residuals of tympanoplasty, left  ear, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


